Scott, J., concurring: I agree with the majority that it is reasonable to conclude that: “Since a partner who transfers his entire interest is required to report his distributive share of partnership items for the period he was a partner and cannot transfer retroactively those items to the transferee, it is reasonable to conclude that Congress intended for the transferor, and transferee of a partial interest to determine the variation in their interests in the same manner.” I therefore agree with the result reached by the majority. However, in my view the transfer of a part of a partnership interest to a new partner prior to the close of the partnership taxable year is not any more an anticipatory assignment of income than is the transfer of such an interest by reallocation of the percentage interests among the existing partners. The latter is permitted by statute. Until the year is closed, there is no income of the partnership on an annual accounting basis as distinguished from specific items of receipts and deductions which go into the computation of income. I would limit my reasons for reaching the conclusion the majority reaches to the construction of the statutory provisions. Sterrett and Hall, JJ., agree with this concurring opinion.